STATE OF MINNESOTA
                                                                        November 17, 2015

                                IN SUPREME COURT                           Dm~E OF'
                                                                       APPB.LA1ECcuns
                                       A15-0212

Clarence Johnson,

                    Relator,

vs.

University Good Samaritan,

                    Respondent,
and

Sentry Insurance Group,

                    Respondent.


Clarence Johnson, Richfield, Minnesota, prose.

Kirk C. Thompson, Cronan Thompson, Minneapolis, Minnesota, for respondents.


      Considered and decided by the court without oral argument.

                                       ORDER

      Based upon all the files, records, and proceedings herein,

      IT IS HEREBY ORDERED that the decision of the Workers' Compensation

Court of Appeals filed January 22, 2015, be, and the same is, affirmed without opinion.

      Dated: November 17, 2015
                                                 BY THE COURT:




                                                 Lorie S. Gildea
                                                 Chief Justice